
	

115 HR 5511 IH: Healthy Communities Act of 2018
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5511
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2018
			Mr. Evans introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to require that the recommendations of the United States
			 Preventive Services Task Force on the effectiveness, appropriateness, and
			 cost-effectiveness of clinical preventive services be based on data for
			 the respective populations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Healthy Communities Act of 2018. 2.FindingsCongress finds the following:
 (1)Despite marked reductions in health disparities following the enactment of the Affordable Care Act (Public Law 111–148), racial and ethnic disparities in medical status and access to health care persist in the United States.
 (2)According to the Centers for Disease Control, from 2010 to 2014, breast cancer mortality was 41 percent higher among African-American women than White women.
 (3)According to the Alzheimer’s Association, among individuals in the United States who are over 65 years of age, African-American individuals are about twice as likely to have Alzheimer’s disease, and Hispanic individuals are about 11/2 times as likely as White individuals.
 (4)The National Institutes of Health finds that African Americans, despite making up 13 percent of the population of the United States, account for about 35 percent of individuals with kidney failure in the United States.
 (5)According to research published in the Journal Frontiers in Bioscience, in the United States, African American men are 1.6 times as likely to develop, and 2 times as likely to die from, prostate cancer when compared to White men.
 (6)Underutilization of preventive health services remains a barrier to reducing the chronic disease burden in the United States, particularly among racial and ethnic minorities.
 (7)The Surgeon General of the Public Health Service has stated that Reducing disparities in health will give everyone a chance to live a healthy life and improve the quality of life for all Americans..
			3.Basing recommendations of United States Preventive Services Task Force on data for the respective
 populationsSection 915(a) of the Public Health Service Act (42 U.S.C. 299b–4(a)) is amended by adding at the end the following new paragraph:
			
 (8)Basing recommendations on data for respective populationsIn making and updating recommendations on the effectiveness, appropriateness, and cost-effectiveness of clinical preventive services, as described in paragraph (1), the Task Force shall base such recommendations on data for the respective populations, including health disparity populations (as defined in section 464z–3(d))..
		
